WOOD (Fred B.), J.
The appeal herein is from an order of September 7, 1955, which is described in our opinion this day filed in Dow v. Superior Court, No. 1 Civil 16939, ante, p. 399 [297 P.2d 30].
Respondent herein has moved to dismiss the appeal upon the asserted ground that the order in question is nonappealable. We hold that those provisions of the order which direct the payment of money or the distribution of property are appealable for the reasons stated in our opinion in No. 16939.
The motion to dismiss the appeal is denied.
Peters, P. J., and Bray, J., concurred.
Respondent’s petition for a hearing by the Supreme Court was denied May 29, 1956.